 


109 HRES 698 EH: Expressing the sense of the House of Representatives that all Americans should participate in a moment of silence to reflect upon the service and sacrifice of members of the United States Armed Forces both at home and abroad.
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 698 
In the House of Representatives, U. S.,

March 14, 2006
 
RESOLUTION 
Expressing the sense of the House of Representatives that all Americans should participate in a moment of silence to reflect upon the service and sacrifice of members of the United States Armed Forces both at home and abroad. 
 
 
Whereas it was through the brave and noble efforts of the Nation’s forefathers that the United States first gained freedom and became a sovereign nation; 
Whereas there are more than 1,300,000 active component and more than 1,100,000 reserve component members of the Armed Forces serving the Nation in support and defense of the values and freedom that all Americans cherish; 
Whereas the members of the Armed Forces deserve the utmost respect and admiration of their fellow Americans for putting their lives in danger for the sake of the freedoms enjoyed by all Americans; 
Whereas members of the Armed Forces are defending freedom and democracy around the globe and are playing a vital role in protecting the safety and security of all Americans; 
Whereas the nation officially celebrates and honors the accomplishments and sacrifices of veterans, patriots, and leaders who fought for freedom, but does not yet officially pay tribute to those who currently serve in the Armed Forces; 
Whereas all Americans should participate in a moment of silence to support the troops; and 
Whereas March 26th, 2006, is designated as National Support the Troops Day: Now, therefore, be it 
 
That it is the sense of the House of Representatives that all Americans should participate in a moment of silence to reflect upon the service and sacrifice of members of the United States Armed Forces both at home and abroad. 
 
Karen L. HaasClerk.
